internal_revenue_service number release date uil cc tege eb ec - plr-101410-02 date legend target acquiring sub date a date b date c date d date e date f dear this is in reply to a request for a ruling concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by acquiring are as follows acquiring and sub report income on a fiscal_year basis target reports income on a calendar_year basis on date a acquiring formed sub sub was formed for the sole purpose of acquiring the stock of target on date b acquiring approved the merger and the merger agreement on date c the proposed merger was approved by the board_of directors of target the merger was approved by the shareholders of target on date d the closing of the merger occurred on date f according to acquiring target will not be required to file any proxy statements with the sec that disclose executive compensation_for target’s fiscal_year ending date e or the short_year that ended with the merger on date f as a general_rule the summary compensation table would be shown on the annual report on form 10-k filed with the sec or would be disclosed in a proxy statement filed within days of the end of the issuer’s fiscal_year there are target executives who are expected to continue to serve as executives of the post-merger combined company however the compensation paid_by target will not be counted or reported by acquiring because acquiring is not a public corporation therefore the compensation paid and deducted by acquiring in the merger year will never be reported on a summary compensation table sent to shareholders either by target or acquiring sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule for who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulation s-k cfr under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees therefore based on the facts as outlined above we rule that assuming that no summary compensation table listing target’s officers is included in any target proxy statement that is sent to shareholders and filed by target with the sec for fiscal_year ending on date e or for the short taxable_year ending on date f for purposes of sec_162 of the code target's officers will not be covered employees with respect to the fiscal_year ending on date e or for the short taxable_year ending on date f this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours robert misner senior technical reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
